616 So. 2d 467 (1993)
Marian L. PADGETT, as Personal Representative of the Estate of Kelly Jean Ellison, a minor, deceased, Appellant,
v.
SHANDS TEACHING HOSPITAL AND CLINICS, INC., Appellee.
No. 91-3610.
District Court of Appeal of Florida, First District.
February 8, 1993.
Rehearing Denied March 5, 1993.
Wagner, Cunningham, Vaughn & McLaughlin, P.A., Tampa, Joel D. Eaton of Podhurst, Orseck, Josefsberg, Eaton, Meadow, Olin & Perwin, P.A., Miami, for appellant.
Francis E. Pierce III of Gurney & Handley, P.A., Orlando, for appellee.
PER CURIAM.
Appellant is appealing the trial court's order dismissing this case due to noncompliance with the statute of repose. Appellant's action is based upon the hospital's provision of a blood transfusion which resulted in the deceased contracting acquired immune deficiency syndrome which was traced to the presence of HIV virus in that transfusion. Appellant argues that the statutory period did not run until such time as she should have known of the injury or, in the alternative, that the statute resulted in an unconstitutional denial of access to courts.
Both of these arguments were rejected in Kush v. Lloyd, 616 So. 2d 415 (Fla. 1992). We therefore affirm the dismissal by the trial court.
SMITH, WIGGINTON and WOLF, JJ., concur.